Citation Nr: 0506766	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for recurrent otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to June 
1975 and from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In connection with this appeal, the appellant testified at a 
hearing before the undersigned Veterans Law Judge in March 
2003.  A transcript of that hearing is associated with the 
claims file.  

Pertinent law and regulations provide that VA's statutory 
duty to assist extends to a liberal reading of the record for 
issues raised in all documents or oral testimony submitted 
prior to a Board decision.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); see also Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  The veteran's March 2003 testimony includes a 
discussion of left ear hearing loss, which is not service-
connected.  In addition, the September 2004 VA audiological 
examination includes a diagnosis of mild to moderate left ear 
sinsorineural hearing loss.  As the issue of entitlement to 
service connection for left ear hearing loss has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and/or appropriate action, to include clarification of intent 
from the veteran if deemed necessary.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In March 2004, when this case was previously before the 
Board, the appellant's claim of entitlement to service 
connection for recurrent otitis media was remanded for 
additional development, to include securing additional 
treatment records and obtaining a medical opinion.  The 
requested action having been accomplished, the RO has 
transferred the claims file to the Board.



FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have otitis media.


CONCLUSION OF LAW

Otitis media was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the March 
2002 rating decision, the August 2002 statement of the case, 
the July 2003 Board remand, and the December 2004 
supplemental statement of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in August 2001, December 
2003, and April 2004 letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the August 2001 VCAA letter was sent to the 
appellant prior to the March 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board also notes that the August 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
several VA examinations during the course of this appeal and 
he has testified at a hearing in March 2003 before the 
undersigned Veterans Law Judge.  Moreover, all available 
pertinent records, in service and VA, have been obtained.  In 
this regard, it is noted that, at his hearing, the veteran 
expressed his intention to submit a statement in support of 
his claim from his treating physician.  However, no such 
statement has been received.  Accordingly, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Analysis

The issue before the Board involves the claim of entitlement 
to service connection for recurrent otitis media.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are silent with respect 
to complaints of or treatment for infection of the ears, to 
include otitis media.  

VA outpatient treatment records show that the veteran 
initially sought treatment for a right ear infection in 
January 2001.  This treatment report notes that the veteran 
had an episode of otitis media one year previously but is was 
not as severe and was successfully treated with antibiotics.  
VA outpatient treatment records in 2004 reflect ENT (ear, 
nose and throat) treatment; however, these records are silent 
with respect to complaints of or treatment for otitis media.

During his March 2003 hearing, the veteran testified, and his 
representative confirmed, that his otitis media presented 
itself during the one year period prior to the date of the 
hearing.  

Upon VA otolaryngology examination in January 2004, there was 
no evidence of cholesteatoma or chronic otitis media in the 
right ear.  

The veteran underwent VA examination for ear disease in 
September 2004.  This examination revealed no evidence of 
discharge or cholesteatoma and the examiner noted no active 
ear disease separation, effusion, or aural polyps.  The 
examiner concluded that the veteran did not have 
complications of ear disease that were present.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for recurrent otitis media because there is no medical 
evidence that such a disorder currently exists.

In summary, service connection cannot be granted because 
there is no current identifiable ear disease, to include 
otitis media.  See also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.


ORDER

Service connection for recurrent otitis media is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


